      Case 1:19-cr-00259-TFH Document 17 Filed 08/03/20 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

                Plaintiff,
         v.
                                             Case No. 19-cr-259 (TFH)
KENNETH GRAY,

                Defendant.



                MEMORANDUM IN AID OF SENTENCING
         Case 1:19-cr-00259-TFH Document 17 Filed 08/03/20 Page 2 of 7




                                     Introduction
      On July 19, 2019, Kenneth Gray was arrested on the charge that brings him

before this Court. Mr. Gray, however, was initially charged in D.C. Superior Court,

where the case remained until the government elected to bring the case in District

Court on August 12. The Bureau of Prisons Sentence Computation Center has

confirmed that Mr. Gray will receive credit for time served starting from the date of

his arrest. Additionally, the BOP confirmed that on a sentence of 15 months, Mr.

Gray will receive 67 days of “good time credit.” Thus, if a sentence of 15 months is

imposed, Mr. Gray’s projected release date is August 13, 2020.

      The government has agreed to recommend a sentence at the low end of the

applicable guidelines—which the parties agree stands at 15 months. This

understanding relies on the criminal history report completed by U.S. Probation.

See ECF No. 14.

      Accordingly, Mr. Gray respectfully submits that a sentence of time served is

just, fair, and reasonable.

                              Sentencing Legal Framework

      In sentencing, the “Court’s overarching duty” is to “‘impose a sentence

sufficient, but not greater than necessary,’” Pepper v. United States, 562 U.S. 476,

493 (2011) (quoting 18 U.S.C. § 3553(a)), to comply with “the four identified

purposes of sentencing: just punishment, deterrence, protection of the public, and

rehabilitation,” Dean v. United States, 137 S. Ct. 1170, 1175 (2017); see also 18

U.S.C. § 3553(a)(2).



                                           1
        Case 1:19-cr-00259-TFH Document 17 Filed 08/03/20 Page 3 of 7




      In determining such a sentence, the sentencing court must consider the

United States Sentencing Guidelines, the nature and circumstances of the offense,

the history and characteristics of the defendant, the need for the sentence imposed

to serve the purposes of sentencing, the kinds of sentences available, the need to

avoid unwarranted sentencing disparities among defendants with similar records

who have been found guilty of similar conduct, and the need to provide restitution

to any victims of the offense. Id. § 3553(a)(1). In addition, the sentencing court may

consider any “information concerning the background, character, and conduct” of

the defendant, including age, educational and vocational skills, mental and

emotional conditions, and lack of guidance as a youth. Id. § 3661.

      Congress has further provided that:

      [t]he court, in determining whether to impose a sentence of
      imprisonment, and, if a term of imprisonment is to be imposed, in
      determining the length of the term, shall consider the factors set forth
      in Section 3553(a) to the extent that they are applicable, recognizing
      that imprisonment is not an appropriate means of promoting correction
      and rehabilitation.

18 U.S.C. § 3582(a) (emphasis added). With that limitation and considering all of

the purposes of sentencing, the Court must impose a sentence that is “sufficient, but

not greater than necessary, to comply with the purposes [of sentencing].” Id. §

3553(a) (emphasis added).

                                      Discussion

      The conduct that brings Mr. Gray before this Court is, at least in part,

attributed to his youth. He was just a teenager a month before the offense.

Consequently, the government’s forum choice is particularly significant in this case.


                                           2
          Case 1:19-cr-00259-TFH Document 17 Filed 08/03/20 Page 4 of 7




In Superior Court, Mr. Gray would be eligible for a Youth Rehabilitation Act

sentence, which recognizes that a person under 24 years old should be treated

differently than a similarly-situated mature adult. See D.C. Code §§ 24-901, 24-

903. By electing to charge this case in Federal Court, at barely 20 years old, Mr.

Gray was denied any possibility of a Youth Act sentence. As a result, Mr. Gray now

has a federal felony conviction and is subject to all of the collateral consequences

that accompany it.

   A. Mr. Gray’s History and Characteristics

      The abandonment of his father at an early age was a traumatic event that

Mr. Gray would not soon recover from. His mother, Evelyn, remembers Mr. Gray

asking his father to stay the day he abandoned the family. Years of undiagnosed

and untreated depression would follow. With his schooling further limited by a

learning disability, it was not long before Mr. Gray started gravitating towards

negative influences, which in turn led to his contact with the criminal justice

system.

      Mr. Gray’s adolescence, however, matters a great deal. At only 20 years old,

his brain is not fully developed. The Supreme Court has recognized developments in

psychology and brain science showing that juveniles (1) “have a lack of maturity

and underdeveloped sense of responsibility, leading to recklessness, impulsivity,

and heedless risk-taking”; (2) “are more vulnerable to negative influences and

outside pressures, including from their family and peers,” “have limited control over

their own environment and lack the ability to extricate themselves from horrific,



                                           3
             Case 1:19-cr-00259-TFH Document 17 Filed 08/03/20 Page 5 of 7




crime-producing settings”; and (3) possess character traits that are “less fixed” than

those of an adult. Miller v. Alabama, 567 U.S. 460, 471 (2012) (quotation marks and

citations omitted). The Court has concluded that, because of these qualities,

juveniles “have diminished culpability and greater prospects for reform.” Id.; see

also Roper v. Simmons, 543 U.S. 551, 569-70 (2005).

          Research shows that “psychosocial capabilities that improve decision making

and regulate risk taking—such as impulse control, emotion regulation, delay of

gratification, and resistance to peer influence—continue to mature well into young

adulthood.”1 Thus, “young adults simply do not have the physiological capacity of

adults over age 25 to exercise judgment or control impulses,”2 and it is “difficult to

justify applying permanent or long-term sanctions to young offenders,” including

young adults in their early twenties.3

          The Youth Rehabilitation Act recognizes this. Recently, the D.C. Council

amended the YRA in a number of ways, including by raising the eligibility to 24

years of age. See D.C. Code § 24-901(6). Crucially, the Amendment also expanded

the pool of individuals eligible to have a youthful conviction set aside. See D.C. Code

§ 24-906(e-1). Under the original YRA scheme, youthful offenders had to be




1James C. Howell et al., Bulletin 5: Young Offenders & an Effective Response in the
Juvenile & Adult Systems: What Happens, What Should Happen, & What We Need to
Know, Doc. No. 242935, at 17, Papers From the Study Group on Transitions From Juvenile
Delinquency to Adult Crime, Nat’l Inst. Of Justice, U.S. Dep’t of Justice (July 2013)
(unpublished) (citation omitted).
2   Id. at 18.
3Carrie Mulford, Explanations for Offending, Nat’l Inst. Of Justice, U.S. Dep’t of Justice
(May 2014) at 2.

                                              4
         Case 1:19-cr-00259-TFH Document 17 Filed 08/03/20 Page 6 of 7




sentenced under the YRA to be eligible to have their conviction set aside in the

future. See YRAA Committee Report at 21. But now any individual who is YRA-

eligible––whether or not they are YRA-sentenced––may file a motion to set aside

their conviction. Id.; see D.C. Code § 24-901(e-1).

      Thus, even if Mr. Gray were not to be sentenced under the YRA, if the case

remained in Superior Court, he could have petitioned the Court at a later date to

have his conviction set aside. No such protection exists for him now.

      Despite this, Mr. Gray is determined on taking control of his life and putting

this chapter behind him. He wants to continue pursuing his education and address

his mental health issues. Mr. Gray’s medical records reflect that he has been

diagnosed with major depression and post-traumatic stress disorder. These

diagnoses, however, are a recent development. Going through his formative years

with undiagnosed mental health issues and a lack of positive direction led Mr. Gray

to some regretful decisions. Decisions that he understands do not come without

consequences.

      Mr. Gray accepts responsibility for his actions. He recognizes the long road

ahead in order to get his life back on track and is ready for the challenge. He hopes

to emerge from this a better person—ready to resume a productive role in society

and return to his family.




                                           5
           Case 1:19-cr-00259-TFH Document 17 Filed 08/03/20 Page 7 of 7




                                     Conclusion

       For the foregoing reasons, and such other reasons as may be presented at the

sentencing hearing, Kenneth Gray respectfully requests that the Court impose a

sentence of time served. Mr. Gray has served the recommended guideline

sentence—additional incarceration, in this case, does nothing to further the ends of

justice.



                                       Respectfully submitted,

                                       A.J. Kramer
                                       Federal Public Defender


                                       /s/
                                       Jose A. German
                                       Assistant Federal Public Defender
                                       625 Indiana Avenue, N.W., Suite 550
                                       Washington, D.C. 20004
                                       (202) 208-7500




                                             6
